In a proceeding for upward modification of child support, the appeals are from (1) an amended order of the Family Court, Suffolk County (Litz, J.), entered October 19,1982, and (2) a resettled order of the same court (Abrams, J.), dated January 7, 1983, which increased the total weekly amount of child support from $60 to $90. Orders reversed, in the interests of justice, without costs or disbursements, and proceeding remitted to the Family Court, Suffolk County, for a new hearing and determination. Under the circumstances, appellant’s failure to appear at the hearing on petitioner’s application for upward modification of child support was excusable. In the interests of justice, appellant is entitled to a new hearing and determination on the issue of whether the total child support should be increased from $60, and if so, to what extent. Gibbons, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.